ATTORNEY GRIEVANCE COMMISSION * IN THE
 0F MARYLAND COURT OF APPEALS 
 200 Harry S. Truman Pkwy, Suite 300 * OF MARYLAND 
 Annapolis, MD 21401 2
:e. *
5: Petitioner ;
 * Misc. Docket AG 
 * No. _W_2_6 
:- ARCADIO JORGE REYES ' 
i  * September Term, 2015 .3
  Respondent 
 ORDER 
 Upon consideration of the Joint Petition for Disbarment by Consent ﬁled herein pursuant 
i E
 to Maryland Rule 16~722, in which Respondent admits he committed professional misconduct in 
r 

  violation of Rules 1.15(a) and (c) of the Maryland Lawyers’ Rules of Professional Conduct, it is ':

 this 10thday of‘__ my, 2015,

l
i ORDERED, that Respondent, Arcadio Jorge Reyes, be and he is hereby disbarred from .
i the practice of law in the State of Maryland; and it is further

ORDERED, that the Clerk of this Court shall remove the name of Arcadio Jorge Reyes J

1

‘2 
i E
i from the register of attorneys in the Court and certify that fact to the Trustees of the Client 
I l

 Protection Fund of the Bar of Maryland and all clerks of all judicial tribunals in this State in 

 accordance with Maryland Rule 16-772(d). 
,l ‘-
H E
"i

l? t
“I. i lainéxynger-Jﬁarragaiaww 
 Se‘nior Judge 
I.  
if. 
iii 5
If E. i.
z: 
3i '1
 :3.

 

Y‘. '5 a
if

I
 I
z"? E